DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment of the specification filed under rule 312 on 6/29/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/21 was filed after the mailing date of the Notice of Allowance on 6/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1-5 is/are allowable over the following reference(s): 
20160297753 and 20160354761, which were filed in the IDS of 6/23/21, share the same assignee as the present invention, have publication dates which overlap the earliest effective filing date of this application and therefore are not eligible as prior art against this application.  As for their application under double patenting, the claim limitations of these applications do not contain sufficient features of this claim set to apply for double patenting.
Tateno (US Pub.: 2013/0225862) shares the same assignee but is available as prior art because it has a date of 8/2013, more than 1 year from the earliest effective filing date of this application, which is 9/13/2016.  However, this reference is missing any mention of H2O2 and NH3, which are two essential features in the present claim.  Therefore this reference does not sufficiently read on the current claim set.
As to the Foreign references submitted: CN 101992093,  CN 103189139, N 105813732 and CN 105813747, the English translation of these references do not contain any of the features: H2O2, NH3 or their ratios within the mixture.
As to the Non-Patent Literature documents, the Modern Niobium-Tantalum Metallurgy reference, which is assumed to be the Kuo, Quingwei reference cited in the IDS of 6/23/21, this reference does make some mention of H2O2 and ammonium (NH4 instead of NH3, ammonia), but the English translated portions of this reference does not describe the ratios of the claim.  Specifically, this reference does not state that NH3/Nb is 0.7 or more or that the H2O2/Nb ratio of the raw material is less than 0.2.
Next, the IDS also includes the Watanabe reference “Comparative Study on the Catalytic Performance of Single-Phase Mo-V-O based Metal oxide Catalysts. . “.  This reference does make mention of H2O2 (see introduction, col. 2), but does not employ H2O2 in their process (see experimental section).  Furthermore, their process employs NH3 (see pg. 609, col. 1, line 2) but does not describe that it is in ratio with Nb in amount of 0.7.  The reference does make an ammonium:Nb compound (see pg. 609, col. 2, para. 2), but this is not the same as ammonia/NH3 and it is not clearly in an ratio of 0.7.

In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



August 16, 2021